Citation Nr: 1544396	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than January 28, 2009, for the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO granted nonservice-connected pension benefits.  In April 2011, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.

The Board recognizes that the in June 2015, the Veteran reported receiving Social Security Administration benefits.  While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Relevant records have a reasonable possibility of helping to substantiate the claim.  Id.  However, in the instant case, as these records cannot be the basis of a prior claim for nonservice-connected pension benefits, any extant Social Security records do not have a reasonable probability of helping to substantiate the Veteran's claim for an earlier effective date, and are therefore not relevant to the instant claim.  Golz, 590 F.3d 1317.  As such, VA had no obligation to obtain any Social Security records.  38 C.F.R. § 3.159(c).

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  On January 28, 2009, the RO received a claim for nonservice-connected pension benefits.

3.  The record contains no statement or communication from the Veteran prior to the January 28, 2009, that constitutes a pending claim for nonservice-connected pension benefits.


CONCLUSION OF LAW

The claim for an effective date earlier than January 28, 2009, for the award of non-service connected pension benefits, is without legal merit. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In the present appeal, the April 2014 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  The SOC also explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided.  Further, in February 2009, the RO sent notice to the Veteran providing the information and evidence needed to substantiate a claim for nonservice-connected pension benefits as well as for establishing an effective date.  

The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132.

II.  Analysis

The Veteran is seeking an earlier effective date for the award of nonservice-connected pension benefits.  He avers that he filed an informal claim on July 10, 2006 when he contacted the VA as documented in a Report of Contact.  He claims that he was never sent a formal application following this contact with the VA and, in turn, he asserts that the appropriate effective date should be the date of this contact.  

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.401 (2015).  

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  A July 10, 2006 Report Of Contact indicated that the Veteran called to check on his claim for service-connected back condition, hearing loss and tinnitus.  He reported that he had x-rays and treatment at the VA.  He also indicated that he had filed a claim in January at the Stockton, California San Joaquin Veterans Service Office.  Unfortunately, no such claim is of record.  It appears that in August 2006, the RO attempted to obtain all folders from other ROs; however, no additional documents were added to the record.  

The next submission in the record from the Veteran is a formal application for nonservice-connected pension benefits as well as service connection for back, hearing loss and tinnitus disabilities received by VA on January 28, 2009, the date of the award of nonservice-connected pension benefits.  

While the Veteran asserts entitlement to an earlier effective date, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

Again, in his statements of record, the Veteran has asserted that the effective date for his award of nonservice-connected pension benefits should be the date of the Report of Contact, July 10, 2006.  In the statement of the case, the RO indicated that, in response to this call, the Veteran was mailed a VA Form 21-526 so he could formalize his claim.  However, he did not submit the formal application within one year of this contact and, in turn, the appropriate effective date was the date of the formal application received on January 28, 2009.  However, the Veteran has asserted that he never received such application.  Moreover, it is not evidently clear from the current record whether such form was sent to the Veteran.  The Veteran's attorney has argued that under Servello v. Derwinski, 3 Vet. App. at 200, if VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  He has further asserted that the Servello stands for the proposition that it is the burden of the VA to show that the application was in fact mailed to the veteran on a particular date, and that the "one year" requirement for filing the application does start. 

Nevertheless, despite the Veteran's assertions, the Board finds that the matter of whether such formal application was sent to him within one year of the Report of Contact is irrelevant because the July 10, 2006 Report of Contract cannot reasonably be construed as an informal claim for nonservice-connected pension benefits.  As such, it cannot be the basis for an award of an earlier effective date for such benefit.  In this regard, the Report of Contact clearly indicated that the Veteran was inquiring about a service-connection claim, i.e. compensation benefits.  There is no mention whatsoever that he was seeking non-service-connected pension benefits.  As pointed out by the Veteran's attorney-representative, under 38 C.F.R. § 3.151, a claim by a veteran for compensation may be considered a claim for pension; and a claim by veteran for pension may be considered a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  However, in Stewart v. Brown, 10 Vet. App. 15 (1997), the United States Court of Appeals for Veterans Claims explained that the phrase "may be considered" in 38 C.F.R. § 3.151(a) is discretionary rather than mandatory, and further clarified that VA should consider a Veteran's claim for pension as a claim for compensation where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit.  

In this case, the Report of Contact did not put the VA on notice that the Veteran was eligible for pension benefits.  In this regard, again, there was no mention that he was seeking pension benefits or any indication of an inability to work due to physical or mental disabilities, the underlying component of pension benefits.  Again, the Veteran specifically stated that he was inquiring about "service-connected" disabilities.  Although the benefit sought need not be specific (see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992), it must be identified (see Stewart v. Brown, 10 Vet. App. 15, 18 (1997)).  In this case, such benefit was not identified in the July 2006 Report of Contact.  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35   (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In sum, there is nothing on the face of the Report of Contact that puts VA on notice that the Veteran was eligible for pension benefits.  As such, the Board cannot find that the July 10, 2006 Report of Contact can reasonably be construed as an informal claim for nonservice-connected pension benefits.  

The Report of Contact also indicated that the Veteran had filed an application with the San Joaquin, California Veterans Service Office in January 2006.  However, this facility is not part of the VA.  As such, any applications received there are not considered as having been received by VA.  Again, the first application received at VA was dated January 28, 2009.  There is no other document associated with the record that can be construed as a pending claim at any point prior to the January 28, 2009 claim.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  Regardless, the Veteran has not asserted (with the exception of the July 2006 Report of Contact addressed above) and the evidence does not show and that the Veteran filed a claim for nonservice-connected pension benefits prior to January 2009. 

The Board acknowledges that in the July 2010 Report of Contact, the Veteran reported that he had been receiving treatment at the VA.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  As in the instant case, VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  As the present appeal involves the matter of entitlement to nonservice-connected pension benefits as opposed to compensation benefits, this provision is inapplicable in this case. 

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for nonservice-connected pension benefits earlier than January 28, 2009 is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than January 28, 2009, for the award of nonservice-connected pension benefits, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


